Citation Nr: 0017152	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  95-24 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted for 
an effective date prior to September 29, 1959 for a 
compensable evaluation for service-connected chronic 
hidrosadenitis.

2.  Entitlement to service connection for posterior 
subcapsular cataracts of both eyes secondary to service-
connected chronic hidrosadenitis.

3.  Entitlement to service connection for residuals of 
exposure to radiation to include headaches, hearing loss, and 
seizure disorder.

4.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in March 1996, April 1996, 
and May 1997 from the New Orleans, Louisiana Department of 
Veterans Affairs (VA) Regional Office (RO).  In the March 
1996 rating decision, the RO denied service connection for 
hearing loss, headaches, and seizures due to radiation 
exposure and entitlement to a total rating based on 
individual unemployability.  In the April 1996 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the claim for an earlier 
effective date for the award of service connection for 
chronic hidrosadenitis.  In the May 1997 rating decision, the 
RO denied service connection for posterior subcapsular 
cataracts of both eyes as secondary to the service-connected 
chronic hidrosadenitis.  The case was remanded in September 
1997.

In a June 1999 statement, it appears that the veteran was 
attempting to allege clear and unmistakable error (CUE) in 
the April 1961 Board decision.  He is referred to 38 C.F.R. 
§ 20.1404 for the filing and pleading requirements with 
respect to CUE review of a prior Board decision. 

In May 2000, the Board sent a letter requesting clarification 
of the veteran's hearing request.  In a May 2000 response, 
the veteran indicated that he no longer desired a hearing. 


The Board notes that the veteran, in a December 1994 
statement, appears to have raised the issue of service 
connection for skin disorders (not to include his scalp) due 
to exposure to radiation.  Also, in a VA Form 9 received in 
September 1999, he raised the issue of an increased rating 
for the skin disorder.  The RO has not addressed these 
issues.  The Court has noted that 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the RO or other "agency of original jurisdiction" (AOJ) (see 
Machado v. Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) 
before a claimant may secure "appellate review" by the BVA.  
Absent a notice of disagreement, statement of the case, and 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The RO should take 
appropriate action as to these claims.


FINDINGS OF FACT

1.  The Board, in an April 3, 1961 decision, denied an 
effective date prior to September 29, 1959, for a compensable 
evaluation for his service-connected seborrhea oleosa of the 
scalp and perifolliculitis of the bearded area of the neck 
(now diagnosed as chronic hidrosadenitis).

2.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
for a compensable evaluation for service-connected 
hidrosadenitis prior to September 29, 1959. 

3.  The evidence submitted in support of the veteran's 
petition to reopen his claim for a compensable evaluation for 
service-connected hidrosadenitis prior to September 29, 1959 
is cumulative.

4.  Competent evidence of a current diagnosis of posterior 
subcapsular cataracts is not of record.

5.  Competent evidence linking the veteran's cataracts to 
service, or to any inservice occurrence or event, to include 
radiation exposure, is not of record.

6.  Competent evidence of a current diagnosis of hearing loss 
is not of record.

7.  Competent evidence linking the veteran's headaches to 
service, or to any inservice occurrence or event, to include 
radiation exposure, is not of record.

8.  Competent evidence linking the veteran's possible seizure 
disorder to service, or to any inservice occurrence or event, 
to include radiation exposure, is not of record.


CONCLUSIONS OF LAW

1.  The April 1961 Board decision is final with respect to 
the issue of an effective date for a compensable evaluation 
for the veteran's service-connected hidrosadenitis.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

2.  Evidence submitted to reopen the claim for a compensable 
evaluation for service-connected hidrosadenitis prior to 
September 29, 1959 is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for cataracts, to include 
posterior subcapsular cataracts.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for headaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for seizure disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective date

The veteran maintains that the effective date of compensation 
for his service-connected hidrosadenitis should be in 1953 
when he left active service and that he submitted additional 
evidence in support of his claim.

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1999).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  The Court, when 
determining whether the evidence is new and material, the VA 
must conduct a three-step test: first, the VA must determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991); second, if new 
and material evidence has been presented, it must be 
determined if the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the VA may evaluate the claim after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999), citing 
Elkins v. West, 12 Vet. App. 209 (1999).

Under 3.156(a) (1999), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) 
and 38 C.F.R. § 3.400 (1999).  The statute provides, in 
pertinent part, that an effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400 (1999).  The effective date of 
increased compensation will be the earliest date on which it 
is factually ascertainable that an increase in disability had 
occurred, provided a claim for increase is received within 1 
year from such date; otherwise, the effective date will be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o) (1999).

As noted above, the veteran maintains that the effective date 
of compensation for his service-connected hidrosadenitis 
should be in 1953 when he left active service and that he has 
submitted additional evidence in support of his claim.  The 
Board, in April 1961, found that although there was evidence 
to establish service connection from the date of his 
discharge from service, the evidence of record prior to 
September 1959 was insufficient to evaluate his service-
connected disability.  The evidence before the Board included 
the veteran's claim, service medical records, the veteran's 
statements, and VA and private medical evidence.  Service 
medical records show treatment for folliculitis of the scalp 
and bearded area of the neck.  VA medical and administrative 
records from October 1953 show a diagnosis of seborrhea 
keloid affliction of the scalp.  In a November 1953 VA 
medical record, it was noted that the veteran reported that 
he would handle removal of scalp cysts with private medical 
care.

In a June 1959 letter, received at the RO on September 29, 
1959 with the veteran's claim, the veteran's physician, R. R. 
H., M.D., stated that he saw the veteran in 1957 and again in 
June 1959 with draining sebaceous cysts on his head.  The 
veteran underwent a VA dermatological examination in February 
1960 which revealed seborrhea oleosa of the scalp and 
perifolliculitis abscedens and sycosis vulgaris of the 
bearded area of the neck.  The Board, in its April 1961 
decision, remanded the issue of an increased evaluation for 
the veteran's seborrhea oleosa of the scalp and 
perifolliculitis abscedens and sycosis vulgaris of the 
bearded area of the neck.  At the time of the Board's 
decision, there was evidence showing treatment of a skin 
disorder of the scalp and neck in service, a diagnosis in VA 
records, and complaints and findings of a skin disorder of 
the scalp in 1959.  However, the Board noted that there was 
no evidence on which to base a compensable evaluation between 
February 1953 and September 1959.  The Board's decision 
insofar as the effective date is concerned is final.  

In an April 1961 rating decision, the RO implemented the 
Board's decision, granting a 10 percent evaluation from 
September 29, 1959.  Based on additional evidence, the RO 
granted a 30 percent evaluation effective from March 25, 
1960.    

Pertinent evidence submitted or associated with the claims 
file since the April 1961 decision consists of copies of the 
veteran's service medical records, VA claims, the October and 
November 1953 VA medical records, and the veteran's 
statements.  The photocopies of service medical records and 
the October and November 1953 VA medical records that were of 
record at the time of the April 1961 rating decision are 
simply duplicative.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  None of the evidence submitted since the April 1961 
denial is so significant that it must be considered in order 
to fairly decide the merits of the claim.  At the time of the 
April 1961 Board decision, the records established that the 
veteran had a skin disability of the scalp and neck during 
service and subsequent thereto.  However, there was no 
evidence to base an evaluation prior to September 1959.  The 
evidence submitted does not change the prior evidentiary 
defects.  Accordingly, the Board concludes that the veteran 
has not submitted new and material evidence sufficient to 
award a compensable rating for his service-connected 
hidrosadenitis prior to September 29, 1959.

II.  Service connection

In the September 1997 REMAND, the Board directed the RO to 
determine whether the veteran was continuing his claim for 
service connection for residuals of exposure to radiation and 
to determine what specific disabilities were claimed.  
Information added to the claims file indicates that the 
veteran has appealed the issues of headaches, hearing loss, 
seizure disorder, and posterior subcapsular cataracts as 
residuals of his radiation exposure.  The veteran has not 
claimed that the cataracts or other disabilities were 
manifest during service.  Rather, he asserts that service 
connection for posterior subcapsular cataracts as well as 
headaches, hearing loss, and seizure disorder should be 
granted on the basis of his exposure to radiation from X-ray 
treatment provided during service.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
for a disability that is claimed to be attributable to 
radiation exposure during service can be demonstrated by 
three different methods.  First, there are 15 types of cancer 
that are presumptively service connected.  38 U.S.C.A. § 
1112(c) (West 1991); see also 38 C.F.R. § 3.309(d) (1999).  
Second, 38 C.F.R. § 3.311(b) (1999) provides a list of 
"radiogenic diseases" that will be service connected 
provided that certain conditions specified in that regulation 
are met.  Third, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service," a task that "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Davis v. Brown, 10 Vet. App. 209 (1997) 
(citing Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996) aff'd sub nom., 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997)).  According 
to the regulations, posterior subcapsular cataracts must 
become manifest 6 months or more after exposure.  38 C.F.R. 
§ 3.311(b)(iii)(5) (1999).

A.  Posterior subcapsular cataracts

Service medical records show that the veteran underwent 
radiation therapy twice a week for 8 weeks beginning in April 
1952.  At his January 1953 separation examination, his vision 
was 20/30 bilaterally.  There were no findings or diagnoses 
of cataracts to include posterior subcapsular cataracts.   

In a May 1996 letter, the veteran's optometrist, C.D.N., 
O.D., stated that the veteran's July 1995 examination 
revealed cataracts in both eyes, which appeared to be of the 
nuclear sclerotic and cortical types.

At a November 1996 VA visual examination, the examiner noted 
the veteran's history of radiation treatment via X-ray to his 
head and neck during service in 1952.  On evaluation, visual 
acuity was 20/30 in both eyes.  The cornea was clear and the 
retina was within normal limits.  There was early nuclear 
sclerosis of the lenses in both eyes.  The impression 
included early cataracts, both eyes, best vision 20/30, J2.  
The examiner opined that the veteran's early cataract changes 
could be directly related to his age and his smoking.  The 
examiner specifically stated that the early cataract changes 
could not be related directly or indirectly to x-ray 
radiation treatment of the scalp and neck in 1952. 

In a June 1997 letter, the veteran's private physician, 
R.J.H., M.D., stated that although moderate nuclear sclerosis 
was present in both eyes, there were no star shaped opacities 
or any posterior subcapsular changes indicating that this was 
due to exposure to ionizing radiation.  Moreover, Dr. H. 
stated that the dosage described was quite low in comparison 
to the threshold for producing cataract changes.  Dr. H. 
stated that while the veteran has cataracts, there was no 
evidence relating such to radiation exposure.

For purposes of 38 C.F.R. § 3.311(b) (1999), the Board notes 
that the medical evidence shows that veteran's claimed 
disorder of bilateral posterior subcapsular cataracts is one 
of the diseases listed in the regulation.  See 38 C.F.R. § 
3.311(b)(2) (1999).  However, upon review of the evidence, 
there is no competent evidence of record indicating a current 
diagnosis of posterior subcapsular cataracts.

Moreover, as to the findings of nuclear sclerosis of the 
lenses indicating early cataracts, the Board notes that 
competent evidence of record showing a nexus between the 
veteran's early cataract changes and active service, 
including exposure to radiation is not of record.  

The veteran's claim for service connection for posterior 
subcapsular cataracts is not well grounded.  See Caluza, 
supra.  Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .."  38 
U.S.C.A. § 1110 (West 1991).  Although the veteran has stated 
that he has posterior subcapsular cataracts, there is no 
diagnosis of posterior subcapsular cataracts of record.  In 
the absence of proof of a current disability which is related 
to service, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran's 
assertions that he has a disability are not competent and do 
not establish a well grounded claim.  Chelte v. Brown, 10 
Vet. App. 268 (1997).   

Additionally, while the veteran has alleged that his 
cataracts were the result of his radiation treatment during 
service, in the absence of evidence demonstrating that he has 
the requisite training to proffer medical opinions, his 
contentions are no more than unsubstantiated conjecture and 
are of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993).  The Board has carefully considered the veteran's 
statements with respect to his claim; however, through his 
statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting his lay statements as to 
the existence of a disease and a relationship between that 
disease and his service because lay persons are not competent 
to offer medical opinions.  Espiritu, 2 Vet. App. 492.  
Consequently, lay assertions of medical etiology or diagnosis 
cannot constitute evidence to render a claim well grounded 
under section 5107(a); if no cognizable evidence is submitted 
to support the claim, the claim cannot be well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Therefore, the Board concludes that the veteran's claim for 
service connection for cataracts to include posterior 
subcapsular cataracts is not well grounded.  Accordingly, the 
claim for service connection for cataracts to include 
posterior subcapsular cataracts is denied.  38 U.S.C.A. § 
5107 (West 1991).
 


B.  Hearing loss

As noted above, service medical records show that the veteran 
underwent radiation therapy twice a week for 8 weeks 
beginning in April 1952.  There were no findings or diagnoses 
of hearing loss.  At his January 1953 separation examination, 
the test of whispered voice was 15/15.  

VA medical records show no complaints or diagnoses of hearing 
loss.  The veteran has been requested on several occasions to 
submit evidence in support of his claim for hearing loss.  No 
evidence has been submitted.

The Board finds that the veteran's claim for service 
connection for a hearing loss disability is not well 
grounded.  See Caluza, supra.  Service connection is 
warranted for a "[d]isability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . .."  38 U.S.C.A. § 1110 (West 
1991).  Although the veteran has stated that he experiences 
hearing loss, there is no diagnosis of hearing loss of 
record.  In the absence of proof of a current disability 
which is related to service, there can be no valid claim.  
See Brammer, 3 Vet. App. at 225.  The veteran's assertions 
that he has a disability are not competent and do not 
establish a well grounded claim.  Chelte v. Brown, 10 Vet. 
App. 268 (1997).  Accordingly, the claim for service 
connection for a hearing loss disability as a residual of 
exposure to radiation is not well grounded and is denied.  38 
U.S.C.A. § 5107 (West 1991). 

C.  Headaches and Seizures

As noted above, service medical records show that the veteran 
underwent radiation therapy twice a week for 8 weeks 
beginning in April 1952.  There were no findings or diagnoses 
of headaches or seizures.  At his January 1953 separation 
examination, dizzy spells with rapid change of position were 
noted.  The neurological evaluation was normal.

During a private hospitalization in May 1972, the veteran 
complained of recent dizzy spells.  Neurological evaluations 
revealed normal findings.  The diagnosis was syncopal 
episode, cause unknown.  In a June 1972 letter, the veteran's 
private physician stated that the veteran did not have a 
convulsive disorder.  In an August 1980 letter, the veteran's 
private physician refers to the veteran's chronic headaches. 

During VA examinations in October 1980 and December 1985, the 
veteran complained of occasional dizziness and headaches.  No 
diagnosis of seizure disorder or headaches was noted.

The veteran maintains that he experienced headaches and dizzy 
spells and that he had to retire from teaching in 1981.  
Evidence of record shows that he was medically retired in 
1981.

During a November 1996 VA neurological examination, the 
veteran complained of headaches since service.  The veteran's 
history of radiation therapy to his scalp was noted.  The 
veteran also complained of infrequent dizzy spells since the 
1980's, which begin as a ringing in the ear and result with 
his inability to move or talk.  MRI and CAT scans of the head 
were scheduled, but the veteran failed to report. The 
impression included spells with inability to move, increasing 
in frequency, probably seizure phenomenon disorder.  The 
November 1996 VA visual examination revealed an impression of 
possible petit mal seizures.

VA medical records from November 1996 to October 1997 show 
complaints of syncope episodes.  The veteran was referred 
from neurology to cardiology for evaluation.  An ECG was 
normal.  The veteran's history of hypertension was noted.  
The impression included syncope and syncopal episodes.

The Board finds that the veteran's claims for service 
connection for headaches and seizure disorder are not well 
grounded.  See Caluza, supra.  The veteran is competent to 
report that on which he has personal knowledge, that is what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  While the veteran has alleged that his 
headaches and seizure disorder were the result of his 
radiation treatment during service, in the absence of 
evidence demonstrating that he has the requisite training to 
proffer medical opinions, his contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Moray, 5 Vet. App. 211.  The Board has carefully 
considered the veteran's statements with respect to his 
claim; however, through his statements alone, he cannot meet 
the burden imposed by section 5107(a) merely by presenting 
his lay statements as to the existence of a disease and a 
relationship between that disease and his service because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. 492.  Consequently, lay assertions of 
medical etiology or diagnosis cannot constitute evidence to 
render a claim well grounded under section 5107(a); if no 
cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The Court has held that where the 
issue involves medical causation, competent medical evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well grounded claim.  Grottveit, 5 
Vet. App. at 93.  

In the instant case, the veteran's service medical records 
show that veteran underwent radiation therapy for 8 weeks; 
however, there were no findings or diagnoses of headaches or 
seizures.  Private and VA medical records reflect that the 
veteran complained of headaches and dizzy spells beginning in 
1972 and that headaches and syncope episodes were 
subsequently diagnosed.  However, these medical records do 
not provide competent medical evidence linking the veteran's 
complaints and diagnoses of headache, syncope episodes and 
possible seizure disorder to active service or to radiation 
exposure therein.  

Therefore, the Board concludes that the veteran's claim for 
service connection for residuals of radiation exposure to 
include headaches and seizure disorder is not well grounded 
and is denied.  38 U.S.C.A. § 5107 (West 1991).  In so 
concluding, the Board is cognizant of the September 1997 
remand, in which, in pertinent part, VA examination was 
ordered in connection with this claim.  However, more 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

D.  Doctrine of doubt

When addressing whether a claim is well grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable where a claim is not well 
grounded as there is no evidence to weigh or balance.


ORDER

The veteran's petition to reopen his claim for a compensable 
evaluation for service-connected hidrosadenitis prior to 
September 29, 1959 is denied.  Service connection for 
cataracts to include posterior subcapsular cataracts is 
denied.  Service connection for headaches, hearing loss, and 
seizure disorder due to radiation exposure is denied. 


REMAND

Before deciding the individual unemployability claim, the 
Board requires further medical opinion as to the impact of 
the service connected hidrosadenitis on the appellant's 
ability to work.  On the last VA dermatology examination in 
May 1999, the skin disorder was characterized as 
"debilitating".  In September 1998, Dr. L.O. opined that 
the appellant's ability "to perform duties of employment 
would be difficult to predict, as his problems wax and 
wane."

Accordingly, the issue is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain all current records of 
treatment for the service connected 
hidrosadenitis.  

2.  The RO should schedule the appellant 
for VA dermatology examination.  The 
purpose of the examination is to 
determine whether the hidrosadenitis, 
without consideration of any other skin 
disorder, precludes employment.  The 
claims file should be made available to 
the examiner.  Color photographs of the 
areas affected by the hidrosadenitis 
should be obtained.  The examiner should 
then answer the following question:  Is 
it at least as likely as not that the 
hidrosadenitis precludes the appellant 
from substantially gainful employment 
consistent with his education and work 
experience? The rationale for the opinion 
should be set forth.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Following completion of this action, the RO should review the 
claim.  Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



